Title: Editorial Note
From: 
To: 


German lieutenant general Wilhelm von Knyphausen temporarily commanded at New York while British general Henry Clinton directed the siege of Charleston, South Carolina. Believing that GW’s main army was weak, Knyphausen decided to launch an attack into New Jersey.

In a letter written to George Germain nearly a month after his expedition, the German general explained his thinking: “Having received very frequent information that General Washington’s army, said to be under four thousand men, was universally discontented, that if they had it in their power a general spirit of desertion prevailed amongst them, that the militia of Jersey, tired of convulsions which they found pregnant with distress to themselves and families, were disposed to remain peaceably at home, and that a strong detachment had been made from Morristown to check the progress of the Indians upon the back countries, I was induced from these representations, with the approbation of his Excellency Major-General [James] Robertson and several other British general officers, to enter Jersey by Elizabeth Town upon the night of the 6th inst. with a corps of six thousand men which was the utmost force that could be spared from the immediate security of New York and its dependencies.
“From the intelligence which I had received from different quarters of the disposition of the country, the state of General Washington’s army, and from the great successes of the commander-in-chief to the southward, I was led to believe that the moment was too favourable to be lost. I expected to have been able to take post upon the Short Hills between Springfield and Chatham after the first day’s march and by a subsequent move from that commanding position to have obliged General Washington to have quitted his camp at Morris Town, in which event he must have left a great part of his artillery and stores behind him for want of horses to carry them off or to have risked an action with a very inferior force.”
Only a small Continental force initially opposed Knyphausen’s offensive. GW had deployed Brig. Gen. William Maxwell’s New Jersey Brigade to defend the coastal towns across from Staten Island and the roads leading from there to Morristown. Maxwell had established his brigade near Elizabeth, New Jersey. To provide protection to Newark, N.J., as well as to Elizabeth, GW ordered Maxwell at the end of May to repost his troops. Maxwell stationed Col. Elias Dayton’s 3d New Jersey Regiment in Elizabeth with Col. Oliver Spencer’s Additional Continental Regiment, both under Dayton’s command, while he himself took station with the other two regiments at “West Farms,” three miles west of Newark. Receiving reports that the British had taken Charleston and that a squadron carrying Clinton and part of his army might have arrived at New York, GW warned Dayton and other commanders to be on their guard.
Knyphausen’s attack force consisted of the British Guards regiment, five other British infantry regiments, the 17th Regiment of Dragoons, all or portions of three provincial regiments, seven Anspach and Hessian

regiments, and Anspach and Hessian jägers. The force totaled about 6,000 men. In a letter to Germain, Robertson, the royal governor of New York who joined Knyphausen on the expedition, described the attack’s initial stages: “On the 6th of June we sailed with as many troops as could safely be spared from the defence of [New York]—6000—to Staten Island. From thence we landed our advance guard the same night at Elizabethtown where they waited the landing of a second embarkation by the return of the boats. These bodies moved on with orders to try to surprise Maxwell’s brigade of Jersey troops stationed near to the road we marched by, to endeavour to get possession of the strong post at Short Hills, to wait there the arrival of the third embarkation of the army.” Knyphausen’s first division, commanded by Brig. Gen. Thomas Stirling and composed of the 37th and 38th British regiments, and the German Lieb and Landgraf regiments, began landing at Elizabethtown Point between 11:00 P.M. and midnight on 6 June.
Stirling’s troops did not surprise Dayton’s men in Elizabeth as Knyphausen had hoped. Continental pickets spotted Stirling’s approach. A shot from a picket severely wounded Stirling. Lt. Col. Ludwig von Wurmb, commander of the Jäger Corps, took over the command of the division. Dayton posted his two regiments on high ground west of Elizabeth to delay Wurmb’s column. Unfavorable winds delayed the landing of the other divisions of Knyphausen’s corps, and Wurmb decided to wait before advancing up the road to Springfield. Not until daybreak did Knyphausen have his entire corps ashore.
A message from Capt. Jonathan Dayton of the 3d New Jersey Regiment sent just after 1:00 A.M. on 7 June first alerted GW to the enemy raid. By 4:00 A.M., GW had received Dayton’s message, and he prepared the army to march at short notice. Three hours later, GW put six brigades in motion towards Chatham, New Jersey.
As he marched with the army, GW remained unsure of his opponent’s objective. He reasoned that the enemy commander might be trying to take the army’s camp at Jockey Hollow and Morristown or he might intend a grand forage to the west of the mountains. In either scenario, they would need to push through the Watchung Mountains. By marching to Chatham, GW could deny Knyphausen the main pass through those mountains. GW could then advance to Springfield knowing that he controlled good defensive positions in the Hobart Gap of the Watchung Mountains if retreat became necessary. If Knyphausen with his greatly superior numbers reached Chatham first, there is little GW could have done to stop the German general from taking Morristown with the Continental artillery park and all the army’s magazines.
Leaving Maxwell to oppose Knyphausen’s advance, GW sent for his

other major detachment and called for the militia to join the army. He wrote Major General Stirling, the highest-ranking New Jersey officer in the Continental army, to raise the alarm for militia in the area south of Morristown and take charge of those who responded. When he had them formed, Stirling was to harass the left flank of the enemy column. GW ordered the commander of the Continental detachment at Paramus, N.J., to request militia officers in that area to call out their companies and to march his own troops to join GW at Chatham.
Before midnight on 6 June, the regiments of Maxwell’s brigade at West Farms were alerted and on the march toward Elizabeth. As they neared Gov. William Livingston’s house (about two miles northwest of town), Maxwell learned from Dayton that the enemy had landed artillery and dragoons, and that their numbers would be at least 5,000. He retired toward Connecticut Farms, where Dayton joined him with his regiment. Maxwell ordered a few small parties from his brigade and small groups of militia to harass the advancing enemy. To protect his communication with GW, he directed the main body of his brigade to watch the enemy on the roads leading to the right and left toward Springfield. Maxwell had chosen a strong defensive position that hindered the jägers leading the British force.
Maxwell’s brigade held up the British offensive for three hours. Enemy reinforcements obliged the brigadier to retire slowly toward the heights near Springfield, but his command continued to harass the British troops. Maxwell’s troops fought the Jäger Corps under Wurmb, the English Guards regiment, and the Hessian Leib Regiment. When Wurmb temporarily halted his advance, Maxwell counterattacked and drove Wurmb’s forward corps back onto Knyphausen’s main body. Wurmb’s command then rallied and regained the initiative. Maxwell later described this fighting as “the closest action I have seen this war.” By the later part of the day, the New Jersey militia had arrived in large numbers. After being reinforced by a party of militia with a field piece, Maxwell renewed his counterattack and again drove back the British advance corps before nightfall.
That afternoon, GW arrived in the Short Hills behind Springfield with the leading units of the six brigades he had marched from Morristown. To aid Maxwell, he sent forward Maj. Caleb Gibbs and Lt. William Colfax, the top officers of his guards, with a detachment of guardsmen and troops pulled from the army’s other regiments. Gibbs and his men arrived in time to participate in the final counterattack at Springfield. On the morning of 8 June, Gibbs described this fight to Maxwell: “I had the happiness to give the Hessian Lads a Charge Just before sunset & drove them merrily. we gave them after they gave way about 8 rounds, I have lost 3 killd as many wounded & as many missing.

I am sorry to inform You that among the Wounded is Mr Ford of Morris Town where h[ea]d Q[u]a[rte]rs is kept he was in the advance, a volunteer with Lt Colfax which gave the Enemy the first Charge—he recieved two balls thro his thigh.”
During the fighting in front of Springfield, Knyphausen learned from prisoners and deserters that GW had arrived in the Short Hills with his main army. GW’s occupation of that position ended the German general’s hope of easily capturing Morristown or forcing GW to fight in the open country. Knyphausen also learned that Clinton could be expected to soon arrive at New York. “Under these circumstances,” wrote Robertson, “General Knyphausen gave up the intention of forcing Washington to an action in such an advantageous post and resolved to wait in Jersey Sir Henry Clinton’s arrival, that he might be ready to act jointly or separately with him.”
His venture into New Jersey greatly disappointed Knyphausen. “I found the disposition of the inhabitants by no means such as I expected,” he explained to Germain; “on the contrary they were everywhere in arms, nor did I find that spirit of desertion amongst their troops which it was represented to me existed amongst them. An unexpected delay in the repair of two bridges over marshy creeks and the time unavoidably lost in the different debarkations having retarded the march of the troops, I did not advance further than Conecticut Farms and found it would not be practicable to possess the Short Hills agreeable to my expectations. From this motive, the disposition I found in Jersey as well respecting the militia as their other troops, I did not judge it expedient with the force which I commanded to urge the point further.”
Eschewing immediate retreat to the coast, Knyphausen hesitated, apparently torn between advancing at heavy cost or admitting failure. In the evening, he pulled his jägers and other leading units back from Springfield and set up a camp and breastwork a short distance northwest of Connecticut Farms, where skirmishing continued. Knyphausen ordered his men to burn Connecticut Farms. GW, in turn, formed his army into two lines with Maxwell’s brigade as an advance corps deployed toward Connecticut Farms.
Knyphausen’s delay offered an opportunity for GW. He held a council of war later that night with his general officers to decide whether the army should make a night attack on Knyphausen’s position at Connecticut Farms. The council decided to launch an assault about midnight, but Knyphausen began a retreat to Elizabeth just before that hour. A heavy rain also began to fall that would have prevented the assault. The German general later reported to the ministry in London that he “preferred the returning to Elizabeth Town and taking post there in order

to wait the arrival of the commander-in-chief, being informed that his Excellency was upon his return to New York.”
With the rainstorm to mask his withdrawal, the German general moved his troops out of the breastworks at Connecticut Farms and marched back to Elizabethtown Point, where he began constructing field fortifications. The intense combat with Maxwell’s brigade on 7 June had exhausted ammunition in the Jäger Corps and the Leib Regiment. The jägers went to Staten Island to get more ammunition for both units. Knyphausen also ordered more artillery from New York to strengthen his works.
On the morning of 8 June, with Knyphausen having returned to Elizabeth, GW formed a 600-man detachment of three battalions under Brig. Gen. Edward Hand to operate with militia units against Knyphausen’s troops. By the time GW formed Hand’s detachment, he and his generals knew the German general had retreated to Elizabethtown Point, but they did not know how many troops still remained on the Jersey side of Arthur Kill.
With Major General Stirling in overall command, Hand’s detachment and the militia attacked Knyphausen’s new entrenched position. Hand disposed his force into three sections. He placed the Continental troops in the center under his personal command. He deployed one brigade of militia on the right and the other on the left wing. Each brigade would make its own assault but all were to arrive at the enemy breastwork at the same time. British artillery opened fire with balls and grapeshot. Only the advance corps of the brigades got into action with the enemy pickets before Hand perceived that the fortifications were too strong. He ordered a retreat. The British remained in their works and did not pursue.
Stirling described the attack to Gov. William Livingston: “I found the Enemy had retired thro’ the Town and were Confined to the limits of the [Elizabethtown] point Tract, except some at the forks of the Road leading to the two ferrys and in the woods to the Northward of that, we immediately attacked those and drove them to within our old lines on the heights beyond Rickets farm, where we found them in Such force as made me think it improper to proceed further and Contented ourselves with amusing them—with Skirmish⟨in⟩g for the remainder of the day.”
After the failure of this attack, Stirling advised GW that Knyphausen’s troops and position were so strong that even an attack by the entire main army would be futile. He would monitor enemy actions and advise GW of any changes. In the evening, Stirling retired to a position three miles “back of the Town.”
GW sent his aide Alexander Hamilton to gain better intelligence of

Knyphausen’s position and intentions at Elizabethtown Point. Hamilton believed that Knyphausen took up a fortified position at the point because he feared to cross his corps over Arthur Kill with GW liable to attack his rear. British observers agreed. William Smith, royal chief justice of New York, quoted Isaac Ogden, a New Jersey Loyalist who had been on Staten Island, as saying that Knyphausen and his general officers meant to leave New Jersey on the 8th “but found it would be dangerous to the Rear.”
By sunset, GW, at the head of the main army, was at Connecticut Farms meetinghouse. He intended to attack Knyphausen if the German attempted to transport his corps to Staten Island. Yet he remained cautious, ordering Stirling to keep out patrols and sentries to warn of any renewed enemy advance. On the recommendation of Stirling and Philip Schuyler, GW also ordered Stirling to withdraw the advanced corps—militia, Hand’s detachment, and Gibbs’s detachment—behind Elizabeth for greater security. Except for skirmishing around Knyphausen’s position at the point, this movement ended the fighting.
Maxwell put his losses at one officer killed and three wounded, and seven privates killed, twenty wounded, and five missing. He noted that the militia fighting with his brigade had several killed and “a number” wounded. Though no official count exists, British and German losses were heavier. Maxwell wrote that “We have good reason to believe from the number of dead left on the ground & from the information of many of the inhabitants, where they had their dead and wounded, that they left three times the number we did. … I am credibly informed that 47 of the enemy’s dead were found the next day, scattered through the woods and feilds, besides those whom they themselves had buried and carried off the first day.”
A modern estimate based on contemporary sources puts American casualties at fifteen killed and forty wounded. Knyphausen’s losses were not recorded, but contemporary accounts mentioned seeing forty or fifty British and German dead on the field after Knyphausen’s retreat to Elizabethtown Point. Capt. Johann Ewald of the Jäger Corps recorded that unit’s casualties as one officer and twenty-two men killed and three officers and fifty-nine men wounded. British losses seemed high to those observing from New York. The day after the fighting ended, Smith wrote that Knyphausen had made a mistake “In not vigorously defeating Maxwell Wednesday [7 June] Morning tho’ we had lost 500 Men.” The New Jersey militia greatly assisted in the defeat of Knyphausen’s offensive. The German general recognized their role, and GW was impressed by their turnout and performance.
Clinton disapproved of Knyphausen’s thrust into New Jersey, calling it an “ill-timed, malapropos move.” The German commander later

informed him that he undertook the offensive “on the ill-founded suggestions” of William Franklin, royal governor of New Jersey, “and some other over-sanguine refugees, whose zeal … has but too often outrun their prudence in the course of this unfortunate war.” But Knyphausen, seemingly unwilling to renew his attack or to withdraw across the sound, kept his corps at Elizabethtown Point awaiting the arrival of Clinton from Charleston.
GW could not discern Knyphausen’s motive in launching the invasion. But he knew that the weakness of his army had invited the attack. Nevertheless, despite his shortage of troops, he kept the main army in the vicinity of Springfield to watch Knyphausen and guard the approaches to Morristown and its important magazines and supply depots.
